


Exhibit 10.50

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

(Adrian Adams)

 

THIS AMENDMENT (this “Amendment”) is entered into this 19th day of December,
2013 (the “Effective Date”), by and between Auxilium Pharmaceuticals, Inc. (the
“Company”) and Adrian Adams (“Executive”).

 

WHEREAS, the Company and Executive entered into an employment agreement dated
December 7, 2011 providing for the terms upon which Executive would be an
employee of the Company (the “Agreement”);

 

WHEREAS, Executive currently is employed by the Company as Chief Executive
Officer and President of the Company; and

 

WHEREAS, the Company and Executive desire to amend the Agreement to make certain
mutually desired changes on the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.              The following new Section 1.9 is added to the Agreement:

 

“1.9        Equity Compensation.

 

(a)           Executive was previously granted one or more equity awards which
were subject in all respects to the terms of the Company’s 2004 Equity
Compensation Plan as amended and restated and as in effect from time to time
(the “Equity Plan”) and the agreements evidencing any such awards.

 

(b)           In addition to Executive’s rights under Section 2.1(b)(iii) and
2.2(b)(iii), and notwithstanding any other equity award agreements previously
executed between Company and Executive, upon the occurrence of a Change of
Control (as such term is defined in the Equity Plan) while the Executive is
“employed by, or providing service to, the Employer” (as such term is defined in
the Equity Plan) and the Company is not the surviving corporation or survives
only as a subsidiary of another corporation, then any portion of any outstanding
time-based vesting equity award that has not yet become vested (and exercisable
if applicable) shall automatically accelerate and become fully vested (and
exercisable if applicable) as of the date of such Change of Control unless such
outstanding time-based vesting equity awards are assumed by, or replaced with
comparable equity awards or rights by the surviving corporation (or a parent or
subsidiary of the surviving corporation).  Any outstanding equity awards held by
Executive at the date of such Change of Control that are subject to performance
based vesting conditions shall vest, if at all, in accordance with the terms of
the award agreement pursuant to which they were granted.”

 

--------------------------------------------------------------------------------


 

2.              The following new subsection (iv) is added to the end of
Section 2.1(b) of the Agreement (“Termination Without Cause; Resignation for
Good Reason; Non-Renewal Before A Change of Control”):

 

“(iv)        All outstanding stock options shall remain exercisable until the
earlier of the last day of the 12-month period following the date of termination
or date on which the stock options would otherwise expire.”

 

3.              The following new subsection (iv) is added to the end of
Section 2.2(b) of the Agreement (“Termination Without Cause; Resignation for
Good Reason; Non-Renewal After A Change of Control”):

 

“(iv)        All outstanding stock options shall remain exercisable until the
earlier of the last day of the 12-month period following the date of termination
or date on which the stock options would otherwise expire.”

 

4.              Section 6 of the Agreement (“Non-Competition”) is amended in its
entirety as follows:

 

“6.           Non-Competition.  While Executive is employed at the Employer and
for a period of one (1) year after termination of Executive’s employment (for
any reason whatsoever, whether voluntary or involuntarily), Executive shall not,
without the prior written approval of the Board, whether alone or as a partner,
officer, director, consultant, agent, employee or stockholder of any company or
other commercial enterprise, directly or indirectly engage in any business or
other activity in any geographic place where the Company and or any of its
partners or affiliates are selling Company products which competes with the
Employer in the sale of the pharmaceutical or other products being manufactured,
marketed, distributed or developed by the Employer while Executive is employed
by Employer and at the time of termination of such employment.  The foregoing
prohibition shall not prevent Executive’s employment or engagement after
termination of Executive’s employment by any company or business organization,
as long as the activities of any such employment or engagement, in any capacity,
do not involve work on matters related to the products being developed,
manufactured, or marketed by the Employer at the time of termination of
Executive’s employment.  Executive shall be permitted to own securities of a
public company not in excess of five percent of any class of such securities and
to own stock, partnership interests or other securities of any entity not in
excess of five percent of any class of such securities and such ownership shall
not be considered to be in competition with the Employer.”

 

5.              Section 11 of the Agreement (“Recoupment Policy”) is amended in
its entirety as follows:

 

“11.        Executive Subject to Company Policies.

 

(a)           Executive agrees that Executive shall be subject to any
compensation clawback or recoupment policies that may be applicable to Executive
as an employee of the Company, as in effect from time to time and as approved by
the Board or a duly authorized committee thereof, to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

 

--------------------------------------------------------------------------------


 

(b)           Executive agrees that Executive shall comply with all rules,
regulations, policies and procedures of the Company, as in effect from time to
time, including the Company’s Code of Conduct and Insider Trading Policy and any
rules or policies that may be adopted by the Company from time to time to
restrict or prohibit actual or perceived conflicts of interest.”

 

6.              In all respects not herein amended, the Agreement shall remain
in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment as of the date first above written.

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Rolf Classon

 

Name: Rolf Classon

 

Title: Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Adrian Adams

 

--------------------------------------------------------------------------------
